United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1875
                                   ___________

Jamie L. Hughes,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: April 29, 2008
                                Filed: May 12, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Jamie L. Hughes (Hughes) appeals the district court’s order awarding her
attorney’s fees under the Equal Access to Justice Act. After careful review, see U.S.
Dep’t of Labor v. Rapid Robert’s Inc., 130 F.3d 345, 347 (8th Cir. 1997) (standard of
review), we reverse in part and remand this matter to the district court for further
consideration.

       Hughes argues the district court abused its discretion in compensating her for
only some of the hours listed on her counsel’s itemization of time. We conclude the
district court did not abuse its discretion in subtracting 13.9 hours from the total
number of hours for which compensation was sought. It is unclear to us, however,
why an additional 1.8 hours were subtracted from the 3.8 hours that Hughes’s lawyer
spent reviewing the file, communicating with Hughes, preparing the district court
complaint, and reviewing district court filings. The court stated that time spent at the
administrative level was not compensable, but also stated that the hours were spent
preparing to file the district court complaint. Accordingly, we remand to the district
court with instructions to clarify the reason for the 1.8 hour deduction.

        Hughes also complains that the district court wrongly refused to add a cost-of-
living increase to the statutory compensation rate of $125 per hour, given Hughes
provided the Consumer Price Index (CPI) as proof of the cost of living in her reply to
the Commissioner’s response to her motion for fees. On remand, the court may, if it
wishes, consider the CPI as proof of a cost-of-living increase. Cf. McGhee v.
Pottawattamie County, 514 F.3d 739, 745 (8th Cir. 2008) (deciding the district court
did not abuse its discretion when it did not consider an argument raised for the first
time in a summary judgment reply brief, where the local rule prohibited new
arguments in a reply brief). If the court does consider the CPI, however, the
government should be provided with an adequate opportunity to respond. Cf. Vais
Arms, Inc. v. Vais, 383 F.3d 287, 292 (5th Cir. 2004) (rejecting the defendant’s
argument that he was denied an opportunity to respond to plaintiff’s argument, raised
for the first time in plaintiff’s reply to defendant’s memorandum opposing summary
judgment, where the record established the district court permitted the defendant to
file a supplemental memo).

      We reverse in part and remand for further proceedings consistent with this
opinion.
                     ______________________________




                                          -2-